DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt and entry of Applicant’s Preliminary Amendment filed on 02/22/2021 is acknowledged.
	Claims 1-13 have been amended. Overall, claims 1-13 are pending in this application.
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
2.	The applicants are required to show the rotary vane pump in the longitudinal section of the Fig. 1 including the stator having two side walls, the driveshaft, the rotor and the vanes.

Specification
3.	The disclosure is objected to because of the following informalities: the following headings in the specification are missing: Background of the Invention, Summary of the Invention, Brief Description of the Drawing, and Detailed Description of the Invention. Applicant is requested to insert heading to separate the various parts of the application. Appropriate correction is required.
4.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



s 1-2, 7, 10 and 12 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birkenmaier et al. (Birkenmaier) (Publication Number DE19952167A1 - Correspond to the U.S. Patent Number 6,579,070B1).   
	Regarding claim 1, as shown in Fig. 1-2, Birkenmaier discloses a rotary vane pump having a stator 41 and having a rotor 22 wherein at least one rotary vane 24 is received, wherein a radially outer side of the rotary vane 24 serves for delimiting a low-pressure chamber 27, and wherein a radially inner side of the rotary vane 24 serves for delimiting a high-pressure chamber 28 (see col. 3, lines 52 to col 4, lines 1-10 of the US 6,579,070 - Fig. 1).   
Note that, the limitation “serves for delimiting a low-pressure chamber/ high-pressure chamber” is an intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 2, Birkenmaier discloses wherein the stator has two side walls 44, 49, and wherein, in at least one of the side walls, provision is made of a high-pressure outlet opening 36, which is assigned to the high-pressure chamber 28 (see Figs. 2-4).   
	Regarding claim 7, Birkenmaier discloses wherein the stator 41 (see Fig. 1-2) has an inner wall whose radius, as seen in a cross section of the stator and with respect to the axis of rotation of the rotor 22, increases from a minimum to a maximum, and then decreases again to the minimum, in the circumferential direction, wherein, as seen over an angle of 360°, there is exactly one minimum and exactly one maximum (see Fig. 3).
	Regarding claim 10, Birkenmaier discloses wherein the rotary vane 24 is a plate (see Figs. 1 and 3.    
. 
6.	Claims 1-2, 4-6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz-Andres et al. (Schulz-Andres) (U.S. Patent Application Publication Number 2012/0275945A1).   
	Regarding claim 1, as shown in Figs. 1-2, Schulz-Andres discloses rotary vane pump 1, 4, 5 having a stator (the rotary vane pump obviously has stator/housing) and having a rotor (see page 2, para. [0039]) wherein at least one rotary vane (the rotary vane pump obviously has vanes) is received, wherein a radially outer side of the rotary vane 4 serves for delimiting a low-pressure chamber (see page 3, para. [0041], lines 1-3), and wherein a radially inner side of the rotary vane 5 serves for delimiting a high-pressure chamber (see page 2, para. [0040])).   
Note that, the limitation “serves for delimiting a low-pressure chamber/ high-pressure chamber” is an intended use, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
	Regarding claim 2, Schulz-Andres discloses wherein the stator has two side walls 13, and wherein, in at least one of the side walls, provision is made of a high-pressure outlet opening 31, 32, which is assigned to the high-pressure chamber 27 (see Fig. 1).   
	 Regarding claim 4, Schulz-Andres discloses wherein, in at least one of the side walls 13, provision is made of a high-pressure inlet opening 21, 22, which is assigned exclusively to the high-pressure chamber 27, wherein provision is made of a low-pressure inlet opening 15, 16, which 
	Regarding claim 5, Schulz-Andres discloses wherein the low-pressure inlet opening 15, 16 is provided in at least one of the side walls 13 (see Fig. 2).    
	Regarding claim 6, Schulz-Andres discloses wherein a branch leads from a low-pressure outlet opening 17, 18 to the high-pressure inlet opening 21, 22.    
	Regarding claim 13, Schulz-Andres discloses wherein the rotor of the rotary vane pump 1, 11 is moved into rotation by an electric motor (see page 3, lines 1-2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over any one of Birkenmaier  or Schulz-Andres in view of Fujita (U.S. Patent Application Publication Number 2016/0333876).  
	Birkenmaier or Schulz-Andres discloses the invention as recited above; however, Birkenmaier or Schulz-Andres fails to disclose an inlet opening in the at least one of the side walls assigned to both the low-pressure chamber and the high-pressure chamber.  
	As shown in Figs. 1-4, Fujita teaches wherein, in at least one of the side walls, provision is made of an inlet opening 51, 31, which is assigned to both the low-pressure chamber 7 and the high-pressure chamber 61, 41, 45; wherein the stator 10 has an inner wall whose radius, as seen in a cross section of the stator and with respect to the axis of rotation of the rotor 2, increases from a minimum, then decreases again, then increases again, and then decreases once more, over an angle of 360° in a revolution in the circumferential direction (claim 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the inlet opening in the at least one of the side walls assigned to both the low-pressure chamber and the high-pressure chamber, as taught by Fujita in the Birkenmaier or Schulz-Andres apparatus, since the use thereof would have improved the performance as suppress pulsation in the discharge pressure of the vane pump 
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Birkenmaier  or Schulz-Andres in view of Fujita as applied to claims 1 and 8 above, and further in view of Snow et al. (Snow) (Patent Number 3,216,363).  
	The modified Birkenmaier or Schulz-Andres discloses the invention as recited above; however, the modified Birkenmaier or Schulz-Andres fails to disclose a common inlet opening for two pump chambers, which extends on a side wall, diametrically from one side to the other side.    
. 
9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Birkenmaier or Schulz-Andres in view of Bristow (Patent Number 4,659,296).  
	Birkenmaier or Schulz-Andres discloses the invention as recited above; however, Birkenmaier or Schulz-Andres fails to disclose the rotary vane being a cylinder.   
	As shown in Figs. 1-2, Bristow teaches wherein the rotary vane 12a-12f is a cylinder. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the inlet opening in the at least one of the side walls assigned to both the low-pressure chamber and the high-pressure chamber, as taught by Bristow in the Birkenmaier or Schulz-Andres apparatus, since both types of the rotary vane pump are shown to be conventionally utilized to pump a liquid/fluid.



Prior Art
10.	The IDS (PTO-1449) filed on June 29, 2021 and Feb. 22, 2021has been considered.  An initialized copy is attached hereto.  
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Riefel (U.S. Patent Number 4,386,891A), Fujita et al. (U.S. Patent Application Publication Number 2009/0162230A1), Heubner (U.S. Patent Application Publication Number 20210270267A1) and (Publication Number DE10259894A1), each further discloses a state of the art.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746